          Case 1:18-cv-02921-JMF Document 594 Filed 05/31/19 Page 1 of 1
                                        U.S. Department of Justice
                                        Civil Division
                                        Federal Programs Branch
                                        1100 L St., N.W.
                                        Washington, DC 20005


By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)

Dear Judge Furman:

         In response to this Court’s order of May 31, 2019, Defendants write to confirm that they have
no objection to the unredacted filing of Plaintiffs’ motion to show cause, see ECF No. 588. Defendants
will respond to the substance of that motion by Monday, June 3rd, as directed by the Court.

Dated: May 31, 2019                             Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                JAMES BURNHAM
                                                Deputy Assistant Attorney General

                                                JOHN R. GRIFFITHS
                                                Director, Federal Programs Branch

                                                CARLOTTA P. WELLS
                                                Assistant Director, Federal Programs Branch

                                                /s/ Kate Bailey
                                                KATE BAILEY
                                                GARRETT COYLE
                                                STEPHEN EHRLICH
                                                CAROL FEDERIGHI
                                                DANIEL HALAINEN
                                                MARTIN TOMLINSON
                                                Trial Attorneys
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L St NW
                                                Washington, DC 20005
                                                Tel.: (202) 514-9239
                                                Email: kate.bailey@usdoj.gov

                                                Counsel for Defendants

CC:    All Counsel of Record (by ECF)
